United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (MARK ONE) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 MARCH 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 1ST FINANCIAL SERVICES CORPORATION (Exact name of the registrant as specified in its charter) NORTH CAROLINA 000-53264 26-0207901 (State or other Jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 101 Jack Street Hendersonville, North Carolina 28792 (Address of Principal Executive Office) (828) 697-3100 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESþNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES þNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOþ Common Stock, $5 par value 5,190,283 shares outstanding as of May 10, 2012 1st Financial Services Corporation Index Part I. Financial Information Page Number Item 1. Financial Statements 1 Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 2 Consolidated Statements of Comprehensive Income for the Three Months EndedMarch 31, 2012 and 2011 (Unaudited) 3 Consolidated Statements of Changes in Stockholders’ Equity for the Three Months EndedMarch 31, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6-32 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33-53 Item 3. Quantitative and Qualitative Disclosures about Market Risk 54 Item 4. Controls and Procedures 54 Part II. Other Information Item 1. Legal Proceedings 55 Item 1A. Risk Factors 55 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 Item 3. Defaults Upon Senior Securities 55 Item 4. Mine Safety Disclosures 55 Item 5. Other Information 55 Item 6. Exhibits 55 Signatures 56 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 1st Financial Services Corporation Consolidated Balance Sheets March 31, 2012 (Unaudited) and December 31, 2011 March 31 December 31 (dollars in thousands, except share and per share data) Assets Cash and noninterest-bearing bank deposits $ $ Due from Federal Reserve Bank Interest-bearing deposits with banks Total cash and cash equivalents Investment securities available for sale Investment securities held to maturity (fair value of $1,250 at March 31, 2012 and $4,378 at December 31, 2011) Restricted equity securities Loans held for sale Portfolio loans Allowance for loan losses ) ) Net portfolio loans Bank-owned life insurance Property and equipment, net Accrued interest receivable Foreclosed real estate Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities Demand deposits $ $ NOW accounts Savings deposits Money market accounts Time deposits under $100 Time deposits of $100 and greater Total deposits Federal funds purchased and securities sold under agreements to repurchase Accrued interest payable Other borrowings - Other liabilities Total liabilities Stockholders’ equity Preferred stock, no par value; 10,000,000 shares authorized; 16,369 shares issued and outstanding Common stock, $5.00 par value; 35,000,000 shares authorized; 5,190,283 and 5,168,546 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Common stock warrant Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements 1 1st Financial Services Corporation Consolidated Statements of Operations Three Months Ended March 31, 2012 and 2011 (Unaudited) Three Months Ended March 31 (dollars in thousands, except per share data) Interest income Loans and fees on loans $ $ Investment securities Due from Federal Reserve Bank 14 21 Interest-earning deposits with banks 15 18 Total interest income Interest expense Deposits Federal funds purchased and securities sold under agreements to repurchase 1 2 Other borrowings - 11 Total interest expense Net interest income Provision for loan loss Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Mortgage services revenue Other service charges and fees Increase in cash surrender value of life insurance 99 Gains on sales of investment securities, net 9 USDA/SBA loan sale and servicing revenue Other income 57 29 Total noninterest income Noninterest expense Salaries and employee benefits Occupancy Equipment Advertising 49 52 Data processing and telecommunications Deposit insurance premiums Professional fees 92 Printing and supplies 28 44 Foreclosed assets Dues and subscriptions 34 49 Postage 52 45 Loan related expense Corporate insurance 48 51 Other Total noninterest expense Income before income taxes Income tax expense - Net income Accretion of preferred stock to redemption value 50 50 Dividends on preferred stock Net income available to common stockholders $ $ Basic net income per common share $ $ Diluted net income per common share $ $ Basic weighted-average common shares outstanding Diluted weighted-average common shares outstanding See accompanying notes to consolidated financial statements 2 1st Financial Services Corporation Consolidated Statements of Comprehensive Income Three Months Ended March 31, 2012 and 2011 Three Months Ended March 31 (dollars in thousands) Net income $ $ Other comprehensive loss, before tax Investment securities available for sale Change in net unrealized gains during the period ) - Reclassification adjustment included in net income ) ) Other comprehensive loss, before tax ) ) Benefit for income taxes related to items of other comprehensive loss ) ) Other comprehensive loss, net of tax ) ) Comprehensive income $ 91 $ See accompanying notes to consolidated financial statements 3 1st Financial Services Corporation Consolidated Statements of Changes in Stockholders’ Equity and Comprehensive Income Three Months Ended March 31, 2012 and 2011 (Unaudited) Accumulated Other Additional Comprehensive Common Stock Preferred Stock Paid-in Retained Income (dollars in thousands, except share data) Shares Amount Warrant Shares Amount Capital Deficit (Loss) Total Balance, December 31, 2010 $ ) $ ) $ Common stock cancelled pursuant to restricted stock plan ) ) - - - 63 - - ) Forfeiture of nonvested stock options - ) - - ) Compensation expense related to restricted stock plan - 10 - - 10 Accretion of preferred stock to redemption value - 50 - ) - - Net income - Other comprehensive loss, net of tax - ) ) Balance, March 31, 2011 $ ) $ ) $ Balance, December 31, 2011 $ ) $ $ Issuance of common stock pursuant to restricted stock plan - - - ) - - - Forfeiture of vested stock options ) ) - - - 85 - - ) Compensation expense related to restricted stock plan - 9 - - 9 Accretion of preferred stock to redemption value - 50 - ) - - Net income - Other comprehensive loss, net of tax - ) ) Balance, March 31, 2012 $ ) $ $ See accompanying notes to consolidated financial statements 4 1st Financial Services Corporation Consolidated Statements of Cash Flows Three Months Ended March 31, 2012 and 2011 (Unaudited) Three Months Ended March 31 (dollars in thousands) Cash flows from operating activities Net income $ $ Adjustments to reconcile netincome to net cash provided by operating activities: Depreciation Provision for loan losses Deferred income taxes - Amortization of premium on securities, net of discount accretion Origination of held-for-sale loans ) ) Proceeds from sales of held-for-sale loans Net gains on sales of investment securities ) (9 ) Net gains on sales of USDA and SBA loans ) ) Net gains on sales of held-for-sale loans ) ) Net loss on sale of foreclosed real estate Net gains on sale of repossessed assets ) - Net loss on sale or disposal of equipment 35 1 Stock compensation expense (benefit) ) ) Writedown of foreclosed real estate - Writedown of repossessed assets - Increase in cash surrender value of bank-owned life insurance ) ) Changes in assets and liabilities: Accrued interest receivable 29 3 Other assets ) Accrued interest payable ) ) Other liabilities ) Net cash provided by operating activities Cash flows from investing activities Purchases of investment securities available for sale ) ) Sales of investment securities available for sale - Maturities of investment securities available for sale Calls of investment securities available for sale Maturities of investment securities held to maturity - 50 Purchases of restricted equity securities ) - Proceeds from sale offoreclosed real estate Proceeds from sale of repossessed assets - Net decrease in loans Purchases of property and equipment ) (2 ) Net cash provided by investing activities Cash flows from financing activities Net increase (decrease) in deposits ) Net increase (decrease) in securities sold under agreements to repurchase and federal funds purchased ) Repayment ofFHLB advances ) - Net decrease in other borrowings - ) Net cash provided (used) by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Supplemental disclosure of cash flow information Transfer of loans to foreclosed real estate $ $ Transfer of loans to repossessed assets - Transfer of loans to held-to-maturity securities - Sales of nonaccrual loans - Transfer of held-to-maturity securities to available-for-sale securities - See accompanying notes to consolidated financial statements 5 1st Financial Services Corporation Notes to Consolidated Financial Statements (Unaudited) March 31, 2012 Note 1 - Organization and Summary of Significant Accounting Policies Organization 1st Financial Services Corporation (1st Financialor theCompany), a bank holding company registered under the Bank Holding Company Act of 1956, as amended, is the parent company for Mountain 1st Bank & Trust Company (theBank).The Companyessentially has no other assets or liabilities other than its investment in the Bank.Clear Focus Holdings LLC, is a wholly owned real estate holdings subsidiary of the Bank.The Company is regulated, supervised, and examined by the Board of Governors of the Federal Reserve System (the Federal Reserve).The Company’s business activity consists of directing the activities of the Bank.Accordingly, the information set forth in this report, including financial statements and related data, relates primarily to the Bank. The Bank is a federally insured non-member commercial bank, incorporated under the laws of North Carolina on April30, 2004.The Bank commenced operations on May 14, 2004.The Bank provides financial services through its branch network located in Western North Carolina and operates under the banking laws of North Carolina and the rules and regulations of the Federal Deposit Insurance Corporation (FDIC).The Bank competes with other financial institutions and numerous other non-financial services commercial entities offering financial services products.The Bank is further subject to the regulations of certain federal and state agencies and undergoes periodic examinations by those regulatory authorities.The Bank’s customers are principally located in Western North Carolina. Business Segments The Company reports its activities as a single business segment.In determining proper segment definition, the Company considers the materiality of a potential segment and components of the business about which financial information is available and regularly evaluated, relative to resource allocation and performance assessment. Principles of Consolidation The consolidated financial statements include the accounts of the Company, the Bank, and the Bank’s wholly owned subsidiary, Clear Focus Holdings, LLC.All intercompany transactions and balances have been eliminated in consolidation. Basis of Presentation The accompanying unaudited consolidated financial statements were prepared in accordance with instructions for Form 10-Q and therefore do not include all disclosures required by generally accepted accounting principles for a complete presentation of financial statements.In the opinion of management, the consolidated financial statements contain all adjustments necessary to present fairly the financial condition of the Company as of March 31, 2012, its results of operations for the three-month periods ended March 31, 2012 and 2011 and its cash flows and changes in stockholders’ equity and other comprehensive income for the three-month periods ended March 31, 2012 and 2011. Management believes all interim period adjustments are of a normal recurring nature.These consolidated financial statements should be read in conjunction with the audited financial statements for the year ended December 31, 2011, contained in the Company’s filing on Form 10-K with the Securities and Exchange Commission.The accounting policies of the Company and the Bank follow generally accepted accounting principles and practices within the financial services industry. 6 1st Financial Services Corporation Notes to Consolidated Financial Statements (Unaudited) March 31, 2012 Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the balance sheets and the reported amounts of income and expense for the periods presented.Actual results could differ significantly from those estimates. Material estimates that are particularly susceptible to significant change in the near-term relate to the determination of the allowance for loan losses, the valuation of foreclosed real estate, the realization of the deferred tax asset, and the determination of the fair value of financial instruments. Reclassifications Certain amounts in the 2011 consolidated financial statements were reclassified to conform to the 2012 presentation. These reclassifications had no effect on shareholders’ equity or results of operations as previously presented. Risk and Uncertainties In the normal course of business, the Company encounters two significant types of overall risk: economic and regulatory.There are three main components of economic risk: credit risk, market risk, and concentration of credit risk.Credit risk is the risk of default on the Company’s loan portfolios that results from borrowers’ inability or unwillingness to make contractually required payments, or default on repayment of investment securities.Market risk includes primarily interest rate risk.The Company is exposed to interest rate risk to the degree that its interest-bearing liabilities mature or reprice at different speeds, or different bases, than its interest-earning assets.Market risk also reflects the risk of declines in the valuation of loans held for sale and in the value of the collateral underlying loans and the value of real estate held by the Company.Concentration of credit risk refers to the risk that, if the Company extends a significant portion of its total outstanding credit to borrowers in a specific geographical area or industry or on the security of a specific form of collateral, the Company may experience disproportionately high levels of default and losses if those borrowers, or the value of such type of collateral, is adversely impacted by economic or other factors that are particularly applicable to such borrowers or collateral.Concentration of credit risk is also similarly applicable to the investment securities portfolio. The Company and the Bank are subject to the regulations of various government agencies. These regulations can and do change significantly from period to period.The Company and the Bank also undergo periodic examinations by regulatory agencies, which may subject them to changes with respect to asset valuations, amount of required allowance for loan loss, or operating restrictions. Subsequent Events We have evaluated events and transactions through our filing date for potential recognition or disclosure in the consolidated financial statements. Recent Accounting Developments The following is a summary of recent authoritative pronouncements that could impact the accounting, reporting and/or disclosure of financial information by the Company. In April 2011, the criteria used to determine effective control of transferred assets in the Transfers and Servicing topic of the Accounting Standards Codification (ASC) was amended by Accounting Standards Update (ASU) 2011-03.The requirement for the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms and the collateral maintenance implementation guidance related to that criterion were removed from the assessment of effective control.The other criteria to assess effective control were not changed.The amendments were effective for the Company on January 1, 2012, and had no effect on the financial statements. ASU 2011-04 was issued in May 2011 to amend the Fair Value Measurement topic of the ASC by clarifying the application of existing fair value measurement and disclosure requirements and by changing particular principles or requirements for measuring fair value or for disclosing information about fair value measurements.The amendments were effective for the Company beginning January 1, 2012, and had no effect on the financial statements. 7 1st Financial Services Corporation Notes to Consolidated Financial Statements (Unaudited) March 31, 2012 The Comprehensive Income topic of the ASC was amended in June 2011.The amendment eliminates the option to present other comprehensive income as a part of the statement of changes in stockholders’ equity and requires consecutive presentation of the statement of net income and other comprehensive income.The amendments were applicable to the Company on January 1, 2012, and have been applied retrospectively.In December 2011, the topic was further amended to defer the effective date of presenting reclassification adjustments from other comprehensive income to net income on the face of the financial statements.Companies should continue to report reclassifications out of accumulated other comprehensive income, consistent with the presentation requirements in effect prior to the amendments, while the Financial Accounting Standards Board (FASB) redeliberates future requirements. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations, or cash flows. Note 2 - Enforcement Actions and Going Concern Considerations Consent Order.During 2009, the FDIC conducted a periodic examination of the Bank.As a consequence of this examination, effective February25, 2010, the Bank entered into a Stipulation to the Issuance of a Consent Order (the Stipulation) agreeing to the issuance of a Consent Order (the Consent Order) with the FDIC and the North Carolina Commissioner of Banks (the Commissioner). Although the Bank neither admitted nor denied any unsafe or unsound banking practices or violations of law or regulation, it agreed to the Consent Order, which requires the Bank or its Board of Directors to undertake a number of actions: ● enhance its supervision of the Bank’s activities. ● assess themanagement team to ensure executive officers have the skills, training, abilities, and experience needed. ● develop and implement a plan for achieving and maintainingTier 1 Capital of at least 8% of total assets, a Total Risk Based Capital Ratio of at least 12%, and a fully funded allowance for loan and lease losses. ● strengthen the Allowance policy of the Bank. ● develop and implement a strategic plan. ● not extend additional credit to any borrower who had a loan with the Bank that was charged off or who has a current loan that is classified “Loss” or “Doubtful”. ● formulate a detailed plan to collect, charge off or improve the quality of each of its “Substandard” or “Doubtful” loans. ● reduce loans in excess of $250,000 and classified as “Substandard” or “Doubtful” in accordance with a schedule required by the supervisory authorities. ● cause full implementation of its loan underwriting, loan administration, loan documentation, and loan portfolio management policies. ● adopt a loan review and grading system. ● develop a plan to systematically reduce the concentration in a limited group of borrowers. ● enhance its review of its liquidity and implement a liquidity contingency and asset/liability management plan. ● implement a plan and 2010 budget designed to improve and sustain earnings. ● implement internal routine and control policies addressing concerns to enhance its safe and sound operation. 8 1st Financial Services Corporation Notes to Consolidated Financial Statements (Unaudited) March 31, 2012 ● implement a comprehensive internal audit program and cause an effective system of internal and external audits to be in place. ● implement a policy for managing its “owned real estate”. ● forebear from soliciting and accepting “brokered deposits” without approval. ● limit growthto 10%per year. ● not pay dividends without prior approval. ● implement policies to enhance the handling of transactions with officers and directors. ● correct any violations of laws and regulations. ● make quarterly progress reports. The foregoing description is a summary of the material terms of the Consent Order and is qualified in its entirety by reference to the Consent Order.The Consent Order will remain in effect until modified or terminated by the FDIC and the Commissioner. The plans, policies, and procedures which the Bank is required to prepare under the Consent Order are subject to approval by the supervisory authorities before implementation.During the period a consent order, having the general provisions discussed above, is in effect, the financial institution is discouraged from requesting approval to either expand through acquisitions or open additional branches.Accordingly, the Bank will defer expanding its current markets or entering into new markets through acquisition or branching until the Consent Order is terminated. Written Agreement.As a direct consequence of the issuance of the Consent Order and the requirement the Company serve as a source of strength for the Bank, the Company executed a written agreement(the Written Agreement) with the Federal Reserve Bank of Richmond (the Federal Reserve Bank), effective October 13, 2010. Although the Company neither admitted nor denied any unsafe or unsound banking practices or violations of law or regulation, it agreed to the Written Agreement, which requires it to undertake a number of actions, including, among other things that the Company or its Board of Directors shall: ● take appropriate steps to fully utilize the Company’s financial and managerial resources, to serve as a source of strength to the Bank. ● not declare or pay any dividends with approval. ● not directly or indirectly take dividends from the Bank without approval ● not directly or indirectly, incur, increase, or guarantee any debt without approval. ● not directly or indirectly, purchase or redeem any shares of its stock without approval. ● comply with the notice provisions of the Federal Deposit Insurance Act (the FDI Act) and Regulation Y of the Federal Reserve related to changes in executive officers and compensation matters. ● submit a written capital plan that is acceptable to the FRB, implement the approval plan, and thereafter fully comply with it. 9 1st Financial Services Corporation Notes to Consolidated Financial Statements (Unaudited) March 31, 2012 The Company and the Bank have taken and continue to take action to respond to the issues raised in the Consent Order and the Written Agreement. Going Concern Considerations. The going concern assumption is a fundamental principle in the preparation of financial statements.It is the responsibility of management to assess the Company’s ability to continue as a going concern.In assessing this assumption, the Company has taken into account all available information about the future, which is at least, but is not limited to, 12 months from the balance sheet date.The Bank has suffered recurring losses that have eroded regulatory capital ratios during the past three years, resulting from the extraordinary effects of what may ultimately be the worst economic downturn since the Great Depression. The effects of the current economic environment are being felt across many industries, with financial services and residential real estate being particularly hard hit.The effects of the economic downturn have been particularly severe during the last30 months.The Bank, with a loan portfolio consisting of a concentration in commercial real estate loans, has seen a decline in the value of the collateral securing its portfolio, as well as rapid deterioration in its borrowers’ cash flow and ability to repay their outstanding loans to the Bank.As a result, the Bank’s level of nonperforming assets increased substantially during 2010 and 2011.For 2011, the Bank recorded a $15.8 million provision to increase the allowance for loan losses to a level which, in management’s best judgment, adequately reflected the risk inherent in the loan portfolio as of December 31, 2011.Nevertheless, given the current economic climate, management recognizes the possibility of further deterioration in the loan portfolio during 2012.For 2011, the Bank recorded net loan charge-offs of $21.4 million, or 4.66% of average loans, as compared to net loan charge-offs of $24.5 million, or 4.71% of average loans, for 2010. The Company and the Bank operate in a highly regulated industry and must plan for the liquidity needs of each entity separately.A variety of sources of liquidity are available to the Bank to meet its short-term and long-term funding needs.Although a number of these sources have been limited following execution of the Consent Order with the FDIC and the Commissioner and the Written Agreement with the Federal Reserve Bank, management has prepared forecasts of these sources of funds and the Bank’s projected uses of funds during 2012 in an effort to ensure the sources available are sufficient to meet the Bank’s projected liquidity needs for this period. Management believes the Bank’s liquidity sources are adequate to meet its needs for at least the next 12 months, but if the Bank is unable to meet its liquidity needs, then the Bank may be placed into a federal conservatorship or receivership by the FDIC, with the FDIC appointed conservator or receiver. The Company relies on dividends from the Bank as its primary source of liquidity. The Company is a legal entity separate and distinct from the Bank. Various legal limitations restrict the Bank from lending or otherwise supplying funds to the Company to meet its obligations, including paying dividends.In addition, the terms of the Consent Order described above further limits the Bank’s ability to pay dividends to the Company to satisfy its funding needs. Management believes the Bank's liquidity sources are adequate tomeet its needs for at least the next 12 months, butif the Bank is unable to meet its liquidity needs, then the Bank may be placed intofederal conservatorship or receivership by the FDIC, with theFDIC appointed conservator or receiver. The Company will also need to raise substantial additional capital to increase capital levels to meet the standards set forth by the Consent Order and Written Agreement. There can be no assurances the Company will be successful in its efforts to raise additional capital in 2012 or at all.Should these efforts be unsuccessful, due to the regulatory restrictions which exist that restrict cash payments between the Bank and the Company, the Company may be unable to realize its assets and discharge its liabilities in the normal course of business. These matters raise substantial doubt about the Company’s ability to continue as a going concern.As a result of management’s assessment of the Company’s ability to continue as a going concern, the accompanying consolidated financial statements for the Company have been prepared on a going concern basis, which contemplates the realization of assets and the discharge of liabilities in the normal course of business for the foreseeable future, and does not include any adjustments to reflect the possible future effects on the recoverability or classification of assets. Note 3- Restrictions on Cash The Company is required to maintain average reserve balances, computed by applying prescribed percentages to its various types of deposits, either at the Company or on deposit with the Federal Reserve Bank.At March 31, 2012 and December 31, 2011, all required reserves were met by the Company’s vault cash. 10 1st Financial Services Corporation Notes to Consolidated Financial Statements (Unaudited) March 31, 2012 At March 31, 2012 and December 31, 2011, cash and cash equivalents totaling $7.0 million and $6.9 million, respectively, were pledged as collateral against the Bank’s check clearing and debit card activity. Note 4 - Investment Securities The Company maintains a portfolio of investment securities as part of its asset/liability and liquidity management program, which emphasizes effective yields and maturities to match its funding needs.The composition of the investment portfolio is examined periodically and appropriate realignments are initiated to meet liquidity and interest-rate sensitivity needs for the Company. Unrealized gains and losses on available-for-sale securities are reported net of tax as a separate component of stockholders’ equity.Realized gains and losses on the sale of available-for-sale securities are determined using the specific-identification method.Premiums and discounts are recognized in interest income using the effective interest rate method over the period to maturity or call date. Available-for-sale securities are reported at fair value and consist of bonds, notes, debentures, and certain equity securities not classified as trading securities or as held-to-maturity securities.The Company held no private-label mortgage-backed securities; the mortgage-backed securities owned by the Company have been issued by governmental entities, such as Ginnie Mae, Freddie Mac, and Fannie Mae.Investments in available-for-sale securities are as follows: Available-for-Sale Securities (in thousands) March 31, 2012 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value U.S. government agencies $ Government-sponsored enterprises Mortgage-backed securities 50 Total $ December 31, 2011 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value U.S. government agencies $ Government-sponsored enterprises 13 Mortgage-backed securities Total $ At March 31, 2012 and December 31, 2011, investment securities with an amortized cost of $29.6 million and $28.8 million and a fair value of $29.7 million and $29.2 million, respectively, were pledged as collateral for lines or credit, securities sold under agreements to repurchase, and other banking purposes.During the three months ended March 31, 2012,proceeds from sales of investment securities were$15.2 million with gains recognized on the sales of $679,000.No losses on sales of investment securities were recognized during the period.U.S. government-sponsored securities totaling $17.0 million were called during the first quarter of 2012.During the 2011 first quarter, there were no sales of investment securities.During that period, U.S. government-sponsored securities totaling $13.8 million were called.Because these securities were purchased at a discount, the Company recognized a $9,000 gain when the securities were called. 11 1st Financial Services Corporation Notes to Consolidated Financial Statements (Unaudited) March 31, 2012 Held-to-maturity securities are bonds, notes and debentures, for which the Company has the positive intent and ability to hold to maturity and are reported at cost, adjusted by premiums and discounts that are recognized in interest income using the effective interest rate method over the period to maturity or call date.During the first quarter of 2012, held-to-maturity securities with an amortized cost of $2.9 million and fair value of $3.2 million were transferred to available-for-sale. Investments in held-to-maturity securities are as follows: Held-to-Maturity Securities (in thousands) March 31, 2012 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Other debt securities $ $
